Dear Mayor Jones:
We are writing an opinion to answer your question regarding a proposed Home Rule Charter for the City of Franklin. Your letter states that "it is the council's understanding that no changes can be made to the charter which has an effective date of August 1, 2004" and that the "next available date for an election is April 17, 2004, and they feel that the city will have to bear all costs of that election which the city cannot afford." Thus, you state that the council would like an opinion as to whether the effective date on the proposed charter submitted to council could be changed to a later date and the referendum be called at the November election?
"The calling of an election on a proposed charter once it has been completed by the charter commission is mandatory. The governing authority of the municipality or parish to which the proposed charter is submittedshall call an election to adopt or reject the charter on the next dateallowed under the provisions of R.S. 18:402 for a primary or general election, special election, or bond, tax, or other election but not earlier than sixty days after its publication." LSA-R.S. 33:1395.2
(emphasis added).
We are of the opinion that this law is clear and unambiguous and thus, must be applied as written. La.C.C. art. 9. Therefore, the calling of the election at the next date allowed by law, namely April 17, 2004, was in compliance with the law and we see no available means of changing this action by the council. Additionally, as stated in our opinion to the City of Franklin in 2002, the governing authority may not make any changes to the proposed charter, as LSA-R.S. 33:1395.1 provides in part that "the proposed charter shall not be altered or changed in any way by the governing authority of the municipality." Atty.Gen.Op. No. 02-0302;2002 WL 31239765 (La.A.G.). Clearly, trying to change the effective date of the charter would be prohibited by this law.
Trusting that this opinion has answered your question sufficiently, we remain
Yours very truly,
                                  CHARLES C. FOTI, JR. ATTORNEY GENERAL
                              BY: ____________________ ANGIE ROGERS LAPLACE Assistant Attorney General
CHF/ARL; mjb